Citation Nr: 0335233	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for status-post tibial 
plateau fracture (claimed as left knee condition), currently 
evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to May 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating action by which the RO, 
inter alia, denied service connection for hepatitis C, but 
assigned a 100 percent rating for the left knee disability 
under 38 C.F.R. § 4.30, from March 28, 2001, and a schedular 
20 percent rating, from May 1, 2001.  

The veteran submitted a notice of disagreement in November 
2001, limited to the denial of service connection for 
hepatitis C and the schedular evaluation for the left knee 
disability.  The RO issued a statement of the case in August 
2002 and a substantive appeal was received from the veteran 
later that same month. 


REMAND

In correspondence received at the Board in November 2003, the 
veteran requested that he be scheduled for a videoconference 
hearing before the Board.  Since such hearings are scheduled 
by the RO, the Board must remand the case to the RO for that 
purpose, to ensure full compliance with due process 
requirements.  See 38 C.F.R. § 20.704 (2003).  

Therefore, , the case is hereby REMANDED to the RO for the 
following action:

The RO should take the necessary steps to 
schedule the veteran for a Board 
videoconference hearing in accordance 
with his November 2003 request.  Unless 
the veteran indicates, preferably, in a 
signed writing, that the requested 
hearing is no longer desired, the hearing 
should be held, and the claims file 
thereafter transferred to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




